Citation Nr: 0532889	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for status post lumbar laminectomy with 
history of herniated nucleus pulposus at L4-5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1951 to December 
1955.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which denied an increased rating for the veteran's low 
back disability.  The Board remanded the appeal for 
additional development in December 2003.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  In evaluating the service-connected lumbar spine 
disability, the criteria in effect prior to September 26, 
2003 is more favorable to the veteran.  

3.  The lumbar spine disability is manifested by complaints 
of pain, degenerative disc disease with herniated nucleus 
pulposus at L4-5, mild paresthesias, and mild decreased 
sensation; additional functional loss of use due to pain or 
during flare-ups is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
status post lumbar laminectomy with history of herniated 
nucleus pulposus at L4-5 are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5293 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for an increased rating was received in 
November 1997.  The Board concludes that information and 
discussion as contained in the April 1998 rating decision, 
the statement of the case issued in August 1998, the August 
1999, March and October 2000, January and August 2002, and 
May 2005 supplemental statements of the case (SSOC), the 
December 2003 Board remand, and in letters sent to the 
veteran in January 2003, March 2004 and January and May 2005 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
increased disability; of what evidence was necessary to 
substantiate the claim for a higher evaluation; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also scheduled for a hearing 
before a member of the Board in Washington, DC in June 2003, 
but failed to report and did not request to reschedule.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board also notes that 
the veteran was scheduled for two VA examinations in March 
and April 2005, but failed to report.  The evidentiary record 
indicates that the veteran now resides in a nursing home due 
primarily to multiple non-service-connected disabilities, 
including blindness, and has been examined by VA during the 
pendency of this appeal.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

Factual Background

By rating action in June 1956, service connection was 
established for postoperative residuals of a herniated 
nucleus pulposus of the lumbar spine based on evidence of 
treatment for chronic low back problems in service and 
evidence of residual symptoms on VA examination in February 
1956.  A 20 percent evaluation was assigned, effective from 
December 9, 1955, the day following the veteran's discharge 
from service.  By rating action in July 1995, the RO assigned 
an increased rating to 40 percent, effective from November 1, 
1994, a 100 percent evaluation from November 7, 1994 to March 
1, 1995 under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery, and a 40 percent evaluation 
from March 1, 1995.  The veteran was notified of this 
decision and did not appeal, and the 40 percent evaluation 
remained in effect when the current claim for an increase 
rating was received in November 1997.  

When examined by VA in December 1997, the veteran reported 
that he worked at a grocery store after his discharge from 
service until 1975 when he retired due to poor vision from 
glaucoma.  He was legally blind with no vision in the right 
eye and partial vision in the left eye.  The veteran 
complained of a constant, severe low back pain radiating down 
both legs into his feet with some numbness and a funny 
sensation in the first two toes of the right foot.  He 
estimated the pain to be a constant nine on a scale of 0 to 
10.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance on prolonged standing or 
walking.  On examination, there was no marked stiffness.  
Forward flexion was to 100 degrees.  Extension and right and 
left lateral bending was to 30 degrees.  Rotation was to 80 
degrees on the right and to 60 degrees on the left.  There 
was some pain down the right flank when twisting to the left.  
Otherwise, there was no demonstrable pain on motion, 
weakness, or tenderness.  The veteran reported that his pain 
was mainly with walking.  There was muscle spasm at L5-S1, 
bilaterally and a sensory loss on the inside of the left 
foot, but no evidence of fixed deformity.  Reflexes in the 
knees and ankles could not be elicited.  X-ray studies 
revealed severe degenerative arthritis throughout the entire 
spine with compression at multiple levels.  The diagnoses 
included lumbar disc disease.  

VA outpatient records showed treatment for various maladies, 
including low back pain on numerous occasions from November 
1994 to 2002.  An MRI in May 1997 revealed severe 
rotoscoliosis of the lumbar spine with severe degenerative 
changes, including secondary central and foraminal stenoses.  
The veteran's complaints and the clinical findings on a 
neurosurgery outpatient note in September 1997 were 
essentially the same as described in the December 1997 
examination report.  The veteran reported no clear weakness 
or any difficulty with sphincter control.  There was normal 
strength and sensation.  Straight leg raising was possible to 
about 80 to 90 degrees, bilaterally with pain predominantly 
in the buttocks and tightness in the hamstrings, but no 
radicular pain.  There was no or only slight back pain on 
rotation of the hips.  Straight leg raising in the sitting 
position was to 90 degrees with mild back ache and no leg 
pain.  Flexion was limited to about 80 to 90 percent of 
normal with pain.  The veteran could toe and heel walk, 
tandem gait, and step onto a stool leading with either foot 
without any apparent weakness.  X-ray studies showed 
progressively worsening scoliosis of the lumbar spine with 
convexity at its apex at L3-4 to the left.  

The veteran underwent right L4 and L5 foraminotomy without 
complication in May 1998.  At the time of discharge, he was 
ambulating well and had 5/5 strength in his lower 
extremities.  Sensation was intact although slightly 
decreased in the right L5 distribution.  

A VA peripheral examination in September 1999 revealed 
minimal paresthesias of the lateral aspect of both feet.  The 
examiner indicated that the veteran was able to ambulate 
quite well with the assistance of a cane and his 
postoperative recovery was satisfactory.  There was mild loss 
of pinprick sensation, otherwise there was no paralysis or 
muscle wasting.  The diagnoses included mild loss of pinprick 
sensation along the lateral aspect of the foot, otherwise no 
ongoing radiculopathy was noted.  

On VA examination of the spine in September 1999, the veteran 
had some residual pain radiating down to the buttock and 
legs.  Motor strength in the lower extremities was good.  The 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance but said that it was not 
as intense as before the surgery.  He complained of low grade 
pain which was aggravated by prolonged walking.  During 
flare-ups, he reported that forward flexion was diminished.  
Forward flexion was to 78 degrees and extension was to 25 
degrees.  Lateral flexion was to 35 degrees with pain at 35 
degrees, bilaterally, and rotation was to 25 degrees with 
pain.  There was painful motion on rotation and tenderness at 
the L4-5 level.  There was minimal reduction in pinprick 
sensation at the lower lateral aspect of the foot.  The web 
of the first and second toes were basically normal.  Reflexes 
were absent in the knees and ankle areas.  X-ray studies 
revealed scoliosis with a large osteophyte at the L2-3 level.  
The examiner commented that the veteran's postoperative 
recovery was satisfactory with episodes of radiating pain 
from the lower lumbar area to the buttock without any further 
progression down the legs.  There were no significant 
neurologic deficits.  

Medical records and an administrative decision received from 
the Social Security Administration in June 2000 showed that 
the veteran was granted disability benefits in April 1986 by 
reason of glaucoma (statutory blindness).  

Additional VA outpatient records associated with the claims 
file in May 2004 showed treatment for various maladies, 
including back pain on numerous occasions from 2002 to 2004.  
The veteran's complaints and the limited clinical findings 
were not materially different from those described on the 
earlier reports.  The records indicated that the veteran 
continued to walk daily.  

The veteran was scheduled for VA examinations in March and 
April 2005, but failed to report.  His son notified VA that 
the veteran could not attend and was in a nursing home.  

Law and Regulations

As noted above, this appeal arises from an April 1998 rating 
decision that denied an increased rating for the veteran's 
low back disability.  The Court has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2005).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The veteran's lumbar spine disability was initially rated 
under Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome (IVD).  Under the old version for IVD, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
IVD.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective 
from September 23, 2002).  Under the revised criteria, 
effective September 23, 2002, IVD is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVD that are present constantly, or 
nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If IVD is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve of the lower extremity is rated 10 percent 
when mild, 20 percent when moderate, 40 percent when 
moderately severe, and 60 percent when severe with marked 
muscular atrophy.  38 C.F.R. § 4.124a; Diagnostic Code 8520 
(2005).  An 80 percent rating is warranted for complete 
paralysis when the foot dangles and drops, there is no active 
movement possible of the muscles below the knee, and flexion 
of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The Board notes further that for purposes of rating 
musculoskeletal disability, under the criteria in effect 
prior to September 26, 2003, limitation of motion of the 
lumbar spine warranted a 10 percent evaluation if slight, a 
20 percent evaluation if moderate or a 40 percent evaluation 
if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Further, under the criteria in effect prior to September 26, 
2003, lumbosacral strain warranted a noncompensable 
evaluation if there are slight subjective symptoms only.  A 
10 percent evaluation was warranted if it was manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted.  A 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The second revisions to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and IVD under Diagnostic Code 5243.  Under the revised 
criteria, IVD will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2005).  The 
Board notes that the veteran's service-connected low back 
disability is his only service-connected disability.

Under the General Rating Formula, the rating criteria 
provide, in pertinent part, for a 10 percent rating where 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height.

The General Rating Formula also provides for a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Finally, the General Rating Formula provides, in pertinent 
part, for a 40 percent rating if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provides, in 
pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

With respect to evaluating IVD, effective September 26, 2003, 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will be 
rated 40 percent.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVD that requires bed rest prescribed by a 
physician and treatment by a physician.  

Analysis

Initially, the Board notes that the veteran was scheduled for 
two VA examinations in March and April 2005 to determine the 
current severity of his low back disability.  However, he 
failed to report for the examinations.  The record indicates 
that he has a number of other nonservice-connected health 
issues, including blindness which have confined him to a 
nursing home.  Although his service-connected low back 
disability is disabling, the record shows that he is able to 
ambulate and has fairly good range of motion in his lumbar 
spine.  The purpose of the examinations was to evaluate the 
severity of his low back disability, particularly with 
respect to functional impairment.  Although a current 
examination is not possible, the Board finds that the 
evidence of record is adequate for the purpose of evaluating 
the degree of impairment of his service-connected lumbar 
spine disability.  

The veteran's complaints and the clinical findings on all VA 
examinations and outpatient reports from 1996 to 2004 were 
essentially the same and manifested principally by complaints 
of low back pain radiating down his legs, primarily on 
prolonged standing and walking, with some numbness and 
decreased sensation in the lower extremities.  

As a whole, the medical evidence does not demonstrate more 
than severe symptoms of sciatic neuropathy, characteristic 
pain on motion, muscle spasm, absent ankle jerk, or severe 
recurring attacks with intermittent relief, so as to warrant 
the assignment of a rating in excess of 40 percent under DC 
5293.  The evidence shows that the veteran had recurring 
attacks with intermittent relief prior to a foraminotomy in 
1998, and that his symptoms improved somewhat after the 
surgery.  Although he does report a severe degree of 
impairment during flare-ups, he is able to ambulate without 
significant difficulty and has good range of motion in the 
lumbar spine.  The evidence of record does not show that his 
symptoms are persistent or that he has little intermittent 
relief.  Therefore, the Board finds that the lumbar spine 
disability is not of such severity to warrant an evaluation 
in excess of 40 percent under the old criteria for IVD.  

As to rating the veteran under the criteria for ankylosis, it 
should be noted that ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  The 
veteran retains significant motion of the lumbar spine.  
Therefore, a rating under Diagnostic Codes 5289 or 5292 for 
ankylosis or limitation of motion is not warranted.  The 
Board notes further as outlined above that a 40 percent 
rating is the maximum rating under Diagnostic Codes 5292 and 
5295.

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  In fact, the 
current clinical and diagnostic findings do not satisfy the 
criteria for a rating of more than 10 percent under the 
revised criteria of either Diagnostic Code 5293 or 5243.  The 
veteran does not claimed nor does the evidence show any 
incapacitating episodes over the past year or any required 
bed rest due to the lumbar spine disability.  Thus, the Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 40 percent under either the old or 
the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, under the old 
orthopedic rating criteria and applicable neurologic rating 
criteria between September 23, 2002, and September 26, 2003, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  In this regard, the Board finds that the orthopedic 
manifestations of the veteran's spine disability equate to no 
more than mild limitation of motion, or a 10 percent 
evaluation under the old rating schedule pursuant to 
Diagnostic Code 5292, or to more than a 20 percent evaluation 
under the previous Diagnostic Code 5295 based on the presence 
of muscle spasm.  The back disability would equate to no more 
than a 20 percent evaluation under the new General Rating 
Formula for Disease and Injuries of the Spine based on the 
presence of muscle spasm and abnormal spinal contour such as 
scoliosis.  Other than absent ankle jerk, the only 
identifiable neurological findings were mild loss of pinprick 
sensation and minimal paresthesias of the lateral aspect of 
the feet.  (September 1999 VA peripheral examination.)  Thus, 
the Board concludes that by separately evaluating the 
neurologic manifestations of the disability in question, a 10 
percent evaluation would be in order under Diagnostic Code 
8520 which contemplates mild incomplete paralysis of the 
sciatic nerve.  As such, a combined evaluation in excess of 
40 percent would not be available from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  As 
noted earlier, the veteran was unable to report for two VA 
examinations in April and March 2005 which were scheduled 
primarily to determine the degree of any functional 
impairment under the above cited regulations and the holding 
in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As the 
veteran was unable to keep the scheduled appointments, the 
Board is unable to determine the degree of functional 
impairment without resorting to speculation.  Moreover, the 
Board is not competent to offer an opinion requiring medical 
expertise.  

The evidence shows that the veteran has a good strength and 
range of motion in his back and lower extremities and has no 
more than mild neurological impairment referable to the 
lumbar spine.  The Court has held that, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there was no objective 
observation of additional functional loss or impairment due 
to pain in the lumbar spine on range of motion studies when 
examined by VA in December 1997.  When examined by VA in 
September 1999, the examiner noted pain only on lateral 
bending beginning at 35 degrees, which is beyond normal 
lateral bending, and on rotation.  There was no pain on 
forward flexion or extension.  Furthermore, there was no 
evidence of paralysis or muscle wasting.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  


ORDER

An increased rating in excess of 40 percent for status post 
lumbar laminectomy with history of herniated nucleus pulposus 
at L4-5 is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


